DETAILED ACTION

This communication is in response to the Applicant Arguments/Remarks dated 2/7/2022. Claims 1-3, 5-13 and 15-17 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant Arguments/Remarks filed 2/7/2022 have been fully considered. In response to applicant's argument on page 6 of the Remark that Kraus is silent on how each of the individually disclosed feature values are determined and is further silent to use of the block-level color histogram similarity in determining color distribution as recited in claims 1 and 8, it is unclear which feature values that Kraus is/are silent on. Regarding the newly added limitation “as determined by block-level color histogram similarity”, please see the newly cited columns and line below.

Regarding the arguments on page 7 that the cited prior arts do not teach “wherein the events are ranked “based on the number of sub-events in the event”, examiner respectfully disagrees.
Kraus teaches the argued limitation at para. 12-13: classifying a sequence of records into events based upon feature values. In the method, feature differences between consecutive records are determined. The feature differences are ranked. A sequence of three or more clusters of feature differences is computed. The clusters are arranged in decreasing order of relative likelihood of respective feature differences representing separations between events. Therefore, the ranked feature differences/events in decreasing order which is equivalent to ranking based on the sub-events within each event – see claims 1-5, e.g., designating respective said feature differences in the cluster lowest in said decreasing order as being within events and designating respective said feature differences in the cluster highest in said decreasing order as being between events; para. 39-40: feature values are treated herein as numerical values, allowing ranking of images’ feature values: time date, location, presence of people, scene type, image characteristics, grouping images by events; para. 53-56: classifies records/images into distinct categories/bins/clusters. The records are ranked in feature value order... The rank ordered feature differences define an unclustered difference set. Clustering is then started by partitioning from the unclustered difference set a cluster of feature differences representing separations between events; para. 58-60: a boundary is a value level in a histogram or other ranking of feature value differences that separates two groups having different likelihoods of being events; para. 64-65: grouping methods including hierarchical clustering; para. 71: after the records are grouped into events, procedures can be used to further sub-classify within each event. Zuckerburg also teaches the said  limitation at col. 3:9-11: identify events, relationships, news items and other objects of interest to the user, and to rank them in importance to the user as reflected in the descending order.

Regarding the argument on page 8 that “social media metadata accumulated over a specified elapsed period of time” and “identify a plurality of event attributes for each of the ranked events, wherein the event attributes are selected from the group consisting of event class, event size, and media type of the event”, examiner respectfully disagrees.
Krause teaches at para. 28: may have been obtained from a variety of sources, such as a digital camera (not shown) or a scanner (not shown). Images may also be input directly from a digital camera; para. 43-45: metadata from images captured originally on film generally includes this information. Digital cameras commonly assign filenames to images in a sequential manner. Specific examples of internal differences include elapsed time and distance from a previous image. Internal differences can be based upon averages of all of the records or of subsets of predetermined size; para. 12-13: classifying a sequence of records into events based upon feature values. In the method, feature differences between consecutive records are determined. The feature differences are ranked. A sequence of three or more clusters of feature differences is computed. The clusters are arranged in decreasing order of relative likelihood of respective feature differences representing separations between events; fig. 3: images are automatically classified by events and the like using image information and metadata, and more particularly, to multi-tiered image clustering. Thus, Images are classified into events based on images’ features/characteristics, thus, belongs to a certain event class(es); para. 35: media type: a variety of user contexts and environments. Exemplary contexts and environments include, without limitation, wholesale digital photofinishing (which involves exemplary process steps or stages such as film in, digital  processing, prints out), retail digital photofinishing (film in, digital processing, prints out), home printing (home scanned film or digital images, digital processing, prints out), etc.

Regarding the argument on page 9 that “select a subset of media collection items to fulfill an output product based on the selected subset of events”, examiner respectfully disagrees.
Kraus teaches at para. 65-67: grouping including hierarchical clustering, designation determines the organization of events in the database during further use, presentation to the user etc.…clusters are events and sub-events; para. 71: after the records are grouped into events, procedures can be used to further sub-classify within each event.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kraus et al. (US 2006/0104520) in view of Slaney (US 20090319288) and further in view of Zuckerberg (US 10341404) and Kuramoto (US 20070127783).
As per claim 1, Kraus et al. discloses a processor-accessible memory configured to store a media collection, wherein the media collection comprises a plurality of media collection items, and wherein the media collection items capture a plurality of events (para. 11-13: provide automatic clustering methods which can automatically classify and sort large collections of images; para. 28, 67-71: determines the organization of events in the database… sets of clusters can be designated as events and as subdivisions, i.e., sub-events dividing respective events, sub-sub-events dividing respective sub-events; para. 79: image database.)

a processor configured to cluster the media collection items into events; cluster, within each event, media collection items into sub-events based at least on color distribution as determined by block-level color histogram similarity associated with the respective media collection items to form a hierarchical event structure (para. 11-13: classifying a sequence of records into event based upon feature values. The clusters are arranged in decreasing order of relative likelihood of respective feature differences representing separations between events…automatically classify and sort large collections of images; para. 38-39: examples of different types of features values suitable for image-type records: time, date, …presence of people, presence of specific individuals, scene type, image characteristics, such as colorfulness, kinds of colors, and sharpness, and combinations of two or more of these; para. 46-48: with images the feature values of image content similarity can be based on such measures as image contrast, dynamic range, and color characteristics. Another image content based feature value is block histogram differences of chronologically ordered images. Block histogram similarity can be determined in ways known to those of skill in the art, such as the procedure described in U.S. Pat. No. 6,351,556, which is hereby incorporated herein by reference. Thus, clustering images can be based on the color feature characteristics of the images and block histogram similarity; para. 49: n is the number of bins in the histogram. Because each bin represents an event and sub-events, and feature values, i.e., color characteristic can be used to classify/cluster images, the histogram of bins/events and sub-events represent a hierarchical event structure - See para. 65-69: hierarchical clustering of media items e.g., images. Different clusters or sets of clusters can be designated as events and as subdivisions, i.e., sub-events dividing respective events, sub-sub-events and so on, each cluster is designated as a different level: event, sub-event, etc.; para. 53-56: classifies records/images into distinct categories/bins/clusters. The records are ranked in feature value order. The ordinate of the histogram is the number of images having the indicated time difference.)

rank the events based on a number of sub-events in the event (para. 12-13: classifying a sequence of records into events based upon feature values. In the method, feature differences between consecutive records are determined. The feature differences are ranked. A sequence of three or more clusters of feature differences is computed. The clusters are arranged in decreasing order of relative likelihood of respective feature differences representing separations between events. Therefore, the ranked feature differences/events in decreasing order which is equivalent to ranking based on the sub-events within each event – see claims 1-5; para. 39-40: feature values are treated herein as numerical values, allowing ranking of images’ feature values: time date, location, presence of people, scene type, image characteristics, grouping images by events; para. 53-56: classifies records/images into distinct categories/bins/clusters. The records are ranked in feature value order... The rank ordered feature differences define an unclustered difference set. Clustering is then started by partitioning from the unclustered difference set a cluster of feature differences representing separations between events; para. 58-60: a boundary is a value level in a histogram or other ranking of feature value differences that separates two groups having different likelihoods of being events; para. 64-65: grouping methods including hierarchical clustering; para. 71: after the records are grouped into events, procedures can be used to further sub-classify within each event.)  
social media metadata accumulated over a specified elapsed period of time (para. 3: images are automatically classified by events and the like using image information and metadata, and more particularly, to multi-tiered image clustering; para. 7-9: like event detection, this process involves multiple steps and considers both image content and date-time. However, the role of the two information sources is reversed. The algorithm first compares the content of adjacent images and tentatively marks sub-event boundaries. These sub-events are then checked against the date-time information and are merged if the boundaries don't align with real time differences; para. 23: separations between events; fig. 7: events versus time difference for a database of images; para. 28: may have been obtained from a variety of sources, such as a digital camera (not shown) or a scanner (not shown). Images may also be input directly from a digital camera; para. 43-45: metadata from images captured originally on film generally includes this information. Digital cameras commonly assign filenames to images in a sequential manner. Specific examples of internal differences include elapsed time and distance from a previous image). 
identify a plurality of event attributes for each of the ranked events; wherein the event attributes are selected from the group consisting of event class, event size, and media type of the event; receive a selection of a preferred event attribute selected from the group of event attributes consisting of event class, event size, and media type of the event; determine a target distribution for the selected preferred event attribute; select a subset of the events based on their respective ranking, and the target distribution of the preferred event attribute (para. 3: images are automatically classified by events and the like using image information and metadata, and more particularly, to multi-tiered image clustering. Thus, Images are classified into events based on images’ features/characteristics, thus, belongs to a certain event class(es); para. 35: media type: a variety of user contexts and environments. Exemplary contexts and environments include, without limitation, wholesale digital photofinishing (which involves exemplary process steps or stages such as film in, digital  processing, prints out), retail digital photofinishing (film in, digital processing, prints out), home printing (home scanned film or digital images, digital processing, prints out), etc.; para. 38-40: examples of different types of features values suitable for image-type records: time, date, …presence of people, presence of specific individuals, scene type, image characteristics, such as colorfulness, kinds of colors, and sharpness, or subsets or predetermined size; para. 44-46: the feature values can be a measure of the similarity of different records, e.g., with images the feature values of image content similarity can be based on such measures as image contrast, dynamic range, and color characteristics. Thus, clustering images can be based on the color feature of the images; para. 49: n is the number of bins in the histogram. Because each bin represents an event and sub-events, and feature values, i.e., color characteristic can be used to classify/cluster images, the histogram of bins/events and sub-events represent a hierarchical event structure - See para. 65-69: hierarchical clustering of media items e.g., images. Different clusters or sets of clusters can be designated as events and as subdivisions, i.e., sub-events dividing respective events, sub-sub-events and so on, each cluster is designated as a different level: event, sub-event, etc.; para. 53-56: classifies records/images into distinct categories/bins/clusters. The records are ranked in feature value order. The ordinate of the histogram is the number of images having the indicated time difference; para. 59-62: the result of the repeated calculation is a sequence of mutually exclusive clusters of time differences, in decreasing order of the relative likelihood of the time differences between events. After inspecting the clustering and finer distinctions are desired, additional tiers can be calculated until the user is satisfied – finer distinctions, additional tiers are sub groups of events…feature time duration preferably 16 minutes; para. 65-67: designation determines the organization of events in the database during further use, presentation to the user etc.…clusters are events and sub-events; para. 71: after the records are grouped into events, procedures can be used to further sub-classify within each event.)
 Kraus does not explicitly disclose a distribution that models interestingness of the sub-events, wherein the interestingness is a measure dependent upon a distribution models interestingness over an elapsed time period, and on the number of media collection items that have been marked as a favorite or for sharing. 
Slaney teaches 
a distribution that models interestingness of the sub-events, wherein the interestingness is a measure dependent upon a distribution models interestingness over an elapsed time period, and on the number of media collection items that have been marked as a favorite or for sharing (para. 72; para. 76: in social networks where images such as photographs or other content (e.g. music, blogs, and so forth) are associated with different users, contacts can be suggested between users whose content shares similar ratings, and where the ratings are optionally higher than a minimum threshold. The ratings can indicate quality, popularity, average interestingness, or any other measure or criterion or blend of criteria…Similarity of the content itself can also form a basis of similarity. These ratings can for example be provided by other users in the network via popular vote or feedback and/or can be determined by the social network based on user or traffic flow within the network (e.g., number of hits or views within a particular time period),…common content or content that users have commented or marked as favorites in common (e.g., photographs) can also be used to evaluate similarity or potential affinity between users; para. 83); 
select a subset of media collection items to fulfill an output product based on the selected subset of event (para. 16, 23, 43, 75: a threshold number of generally uncommon tags or interests that different users have in common. For example, members who have common interest in a threshold number of uncommon or eclectic things, such as annual "Bring Your Own Big Wheel" events where adults race down hilly San Francisco streets on tricycles, can be considered likely to enjoy or appreciate a suggested connection. A degree of overlap in interests can also be considered, for example a number of interests, use groups, chat rooms and so forth that the users being considered for suggested contact all have or belong to). Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Kraus and Slaney in order to organize and display photo collections in a storytelling structure or events, sub-events that are most interested to the users.
Kraus teaches rank events based on descending order (para. 12-13: classifying a sequence of records into events based upon feature values. In the method, feature differences between consecutive records are determined. The feature differences are ranked. A sequence of three or more clusters of feature differences is computed. The clusters are arranged in decreasing order of relative likelihood of respective feature differences representing separations between events. Therefore, the ranked feature differences/events in decreasing order which is equivalent to ranking based on the sub-events within each event – see claims 1-5; para. 39-40: feature values are treated herein as numerical values, allowing ranking of images’ feature values: time date, location, presence of people, scene type, image characteristics, grouping images by events; para. 53-56: classifies records/images into distinct categories/bins/clusters. The records are ranked in feature value order... The rank ordered feature differences define an unclustered difference set. Clustering is then started by partitioning from the unclustered difference set a cluster of feature differences representing separations between events; para. 58-60: a boundary is a value level in a histogram or other ranking of feature value differences that separates two groups having different likelihoods of being events; para. 64-65: grouping methods including hierarchical clustering; para. 71: after the records are grouped into events, procedures can be used to further sub-classify within each event)
Kraus and Slaney do not explicitly disclose rank events based on also in descending order of importance.
Zuckerberg teaches 
rank events based on also in descending order of importance (col. 3:9-11: identify events, relationships, news items and other objects of interest to the user, and to rank them in importance to the user as reflected in the descending order.) Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Kraus, Slaney and Zuckerburg in order to identify and rank important events to display to the users in descending order.
Zuckerburg discloses the user may select media content preference settings at col. 4:3-25.  Kraus, Slaney and Zuckerburg do not explicitly disclose generating a target distribution curve.
Kuramoto et al. discloses 
determine a target distribution for the selected preferred event attribute comprising generating a target distribution curve (para. 18, 59: from the GUI in fig. 6, input control is selected from the process menu;  para. 64-65: captured images are stored in the memory card. When a main subject of the captured image is a person, the flesh color control is selected from the image process menu; the parameter calculator calculates weighting factors based on the input control amount; para. 75-81: the control amount can be input by editing the flesh color distribution curve itself at user’s request… it is possible to prepare other kinds of target distribution curves according to racial difference in flesh color, or according to distinction based on sex or age etc. Therefore, the target distribution curve can be generated/prepared based on color distribution of images.) Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Kraus, Slaney, Zuckerburg and Kuramoto et al. in order to allow the most user-desired or interested events with collections of items be presented to users.

As per claim 8, Kraus et al. disclosesa processor-accessible memory configured to store a media collection, wherein the media collection comprises a plurality of images (para. 11-13: provide automatic clustering methods which can automatically classify and sort large collections of images; para. 28, 67-71: determines the organization of events in the database… sets of clusters can be designated as events and as subdivisions, i.e., sub-events dividing respective events, sub-sub-events dividing respective sub-events; para. 79: image database.)
a processor configured to cluster the images into events; cluster, within each event, images into sub-events based at least on color distribution as determined by block-level color histogram similarity associated with the respective images to form a hierarchical event structure (para. 11-13: classifying a sequence of records into event based upon feature values. The clusters are arranged in decreasing order of relative likelihood of respective feature differences representing separations between events…automatically classify and sort large collections of images; para. 38-39: examples of different types of features values suitable for image-type records: time, date, …presence of people, presence of specific individuals, scene type, image characteristics, such as colorfulness, kinds of colors, and sharpness, and combinations of two or more of these; para. 46-48: with images the feature values of image content similarity can be based on such measures as image contrast, dynamic range, and color characteristics. Another image content based feature value is block histogram differences of chronologically ordered images. Block histogram similarity can be determined in ways known to those of skill in the art, such as the procedure described in U.S. Pat. No. 6,351,556, which is hereby incorporated herein by reference. Thus, clustering images can be based on the color feature characteristics of the images and block histogram similarity; para. 65-69: hierarchical clustering of media items e.g., images. Different clusters or sets of clusters can be designated as events and as subdivisions, i.e., sub-events dividing respective events, sub-sub-events and so on, each cluster is designated as a different level: event, sub-event, etc.)count the number of sub-events within each event; determine a ranked list of events, wherein the ranked list prioritizes events based on a number of the sub-events within each event; social media metadata accumulated over a specified elapsed period of time; receive a selection of a preferred event attribute selected from the group of event attributes consisting of event class, event size, and media type of the event; calculate a target distribution for the preferred event attribute (para. 3: images are automatically classified by events and the like using image information and metadata, and more particularly, to multi-tiered image clustering; para. 7-9: like event detection, this process involves multiple steps and considers both image content and date-time. However, the role of the two information sources is reversed. The algorithm first compares the content of adjacent images and tentatively marks sub-event boundaries. These sub-events are then checked against the date-time information and are merged if the boundaries don't align with real time differences; para. 12-13: classifying a sequence of records into events based upon feature values. The clusters are arranged in decreasing order…representing separations between events; para. 39-42: feature values are treated herein as numerical values, ranking of images’ feature values: time date, location, presence of people, scene type, image characteristics. Thus, clustering images can be based on the color feature of the images; para. 49: n is the number of bins in the histogram. Because each bin represents an event and sub-events, and feature values, i.e., color characteristic can be used to classify/cluster images, the histogram of bins/events and sub-events represent a hierarchical event structure - See para. 65-69: hierarchical clustering of media items e.g., images. Different clusters or sets of clusters can be designated as events and as subdivisions, i.e., sub-events dividing respective events, sub-sub-events and so on, each cluster is designated as a different level: event, sub-event, etc.)
select a subset of the events based on a priority of the respective events on the ranked list and the calculated target distribution of the preferred event attributes (para. 17-21: histogram of time differences, boundaries and clusters are indicated in fig. 4; para. 48-50: n is the number of bins in the histogram…the feature values can be arranged in a histogram. An alternative block histogram difference determination method using predetermined thresholds which is also suitable; para. 53-55: images are ranked in chronological order; the feature differences are rank ordered in a histogram; para. 60-62: the result of the repeated calculation is a sequence of mutually exclusive clusters of time differences, in decreasing order of the relative likelihood of the time differences between events. After inspecting the clustering and finer distinctions are desired, additional tiers can be calculated until the user is satisfied – finer distinctions, additional tiers are sub groups of events; para. 64-67: designation determines the organization of events in the database during further use, presentation to the user etc.…clusters are events and sub-events).
proportionally allot a subset of the images according to the target distribution, wherein the subset of the plurality of images correspond to the selected subset of events from the ranked list of events (figs. 5-6: histograms illustrating the application of target range; fig. 7: a proportion of total events within scaled time difference; para. 39-40, 86: the sets of images were divided into different time difference ranges/tiers. Each time difference range was mapped to the event judgments to find the proportion of events at the start and end of the tier; para. 65-67: grouping including hierarchical clustering, designation determines the organization of events in the database during further use, presentation to the user etc.…clusters are events and sub-events; para. 71: after the records are grouped into events, procedures can be used to further sub-classify within each event.)
Kraus does not explicitly disclose a distribution that models interestingness of the sub-events, wherein the interestingness is a measure dependent upon a distribution models interestingness over an elapsed period of time, and on the number of images that have been marked as a favorite or for sharing.
Slaney teaches 
a distribution that models interestingness of the sub-events, wherein the interestingness is a measure dependent upon a distribution that models interestingness over an elapsed period of time, and on the number of images that have been marked as a favorite or for sharing (para. 72, 76: in social networks where images such as photographs or other content (e.g. music, blogs, and so forth) are associated with different users, contacts can be suggested between users whose content shares similar ratings, and where the ratings are optionally higher than a minimum threshold. The ratings can indicate quality, popularity, average interestingness, or any other measure or criterion or blend of criteria…common content or content that users have commented or marked as favorites in common (e.g., photographs) can also be used to evaluate similarity or potential affinity between users; para. 83). Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Kraus and Slaney in order to organize and display photo collections in a storytelling structure or events, sub-events that are most interested to the users.
Kraus and Slaney do not explicitly disclose rank events based on also in descending order of importance.
Zuckerberg teaches 
rank events based on also in descending order of importance (col. 3:9-11: identify events, relationships, news items and other objects of interest to the user, and to rank them in importance to the user as reflected in the descending order.) Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Kraus, Slaney and Zuckerburg in order to identify and rank important events to display to the users in descending order.
Zuckerburg discloses the user may select media content preference settings at col. 4:3-25.  Kraus, Slaney and Zuckerburg do not explicitly disclose generating a target distribution curve.
Kuramoto et al. discloses 
calculating the threshold target distribution comprises generating a target distribution curve (para. 18, 59: from the GUI in fig. 6, input control is selected from the process menu;  para. 64-65: captured images are stored in the memory card. When a main subject of the captured image is a person, the flesh color control is selected from the image process menu; the parameter calculator calculates weighting factors based on the input control amount; para. 75-81: the control amount can be input by editing the flesh color distribution curve itself at user’s request… it is possible to prepare other kinds of target distribution curves according to racial difference in flesh color, or according to distinction based on sex or age etc. Therefore, the target distribution curve can be generated/prepared based on color distribution of images.) Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Kraus, Slaney, Zuckerburg and Kuramoto et al. in order to allow the most desired, interested events/items to the users are presented to users.

As per claim 9, Kraus et al. discloseswherein one of the preferred event attributes is event class (para 12: classifying a sequence of records/images into events based upon feature values/attributes; para. 39: different types of  features values/attributes suitable for image type records are time, date, data time, location, presence of people, image characteristics etc.)
As per claim 10, Kraus teaches 
wherein one of the preferred event attributes is event size (para. 9: once event boundaries are established with the procedure above, additional steps are taken to further divide the events into sub-events; para. 44: subsets of predetermined size.) 
As per claim 11, Kraus et al. does not disclose target distribution and event type. 
Slaney et al. discloseswherein one of the preferred event attribute is media type of the event (para. 7, 39.) Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Kraus and Slaney in order to display/recommend to users the most interested events/information to the users.

Claims 2-3, 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kraus et al. (US 2006/0104520) in view of Slaney (US 20090319288) and further in view of Zuckerberg (US 10341404), Kuramoto (US 20070127783) and Wilson et al. (US 20120143921).

As per claims 2, 12, Kraus, Slaney, Zuckerberg and Kuramoto et al. do not disclose claim 2.  
Wilson et al. discloseswherein the ranking of events is based on a significance score of the event (para 70: the collected metadata describes the events, therefore, the metadata can be used by a scoring engine to score the significance of discrete events of the same type, based upon their real world importance; para. 89: evaluate the significance of specific events; 115: the scheduled activities list includes activities that the user has set e.g., anniversary events related to important contacts including deadline order).  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Kraus, Slaney, Zuckerberg, Kuramoto and Wilson in order to display/recommend to users the most important events.

As per claims 3, 13, Kraus, Slaney, Zuckerberg and Kuramoto et al. do not explicitly disclose claim 3 and 13. 
Wilson et al. discloseswherein the ranking of events is based on a distribution that models the importance of an event over an elapsed time period (para 33-34: the list of recommendations is ordered based upon the importance of each recommendation to the stored objective; para. 70-71: the collected metadata describes the events, therefore, the metadata can be used by a scoring engine to score the significance of discrete events of the same type, based upon their real world importance; para. 81, 108: each score assigned to an event is changed depend upon the type of event and the amount of time that has elapsed; para. 115: event recommendations can be sorted in relating to level of importance and the elapsed time of events.) Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Kraus, Slaney, Zuckerberg, Kuramoto and Wilson in order to display/recommend to users the most important events.

Claims 5-7, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kraus et al. (US 2006/0104520) in view of Slaney (US 20090319288) and further in view of Zuckerberg (US 10341404), Kuramoto (US 20070127783) and Omoigui (US 20100070448).
As per claims 5, 15, Kraus, Slaney, Zuckerberg and Kuramoto et al. do not disclose claim 5. 
Omoigui discloseswherein the ranking of events is based on metadata from social networks (para 1171: ranking events based on metadata e.g. time of events; para. 3372: social networking facilitates knowledge sharing to communities of interest e.g., physicians, researchers, workers are able to semantically and dynamically discover each other favorite documents, group/individual profiles; 3481: sharing ideas and findings, comments/ideas etc.) Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Kraus, Slaney, Zuckerberg, Kuramoto and Omoigui in order to display/recommend to users the most interested events to the users.
As per claims 6, 16, Kraus, Slaney, Zuckerberg and Kuramoto et al. does not disclose claim 6. 
Omoigui discloseswherein the ranking of events is based on metadata from social networks through analysis of user tags and comments (para 288: user tags; 1806: comments of the documents; 2958: return ranked newsworthy information from the recommendations based on context, time (metadata), and semantic strength; 3113, 3273: xml metadata includes ranking information based on the ranking information that comes from the KISes’ configured KDSes.) Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Kraus, Slaney, Zuckerberg, Kuramoto and Omoigui in order to display/recommend to users the most interested events/information to the users.
As per claims 7, 17, Kraus, Slaney, Zuckerberg and Kuramoto et al. does not disclose claim 7. 
Omoigui discloseswherein the ranking of events is based on the multimedia items capturing the events that have been marked by the user as being a favorite or to be used for sharing (para 959-960: users mark objects as favorites; 1183: data objects can be images; 1674: used to suggest information communities to the user; 1783: sharing information between users/entities.) Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Kraus, Slaney, Zuckerberg, Kuramoto and Omoigui in order to display/recommend to users the most interested events/information to the users.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sassa (US 20110115943) teaches at para. 9: events and sub-events.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH BLACK whose telephone number is (571)272-4106.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LINH BLACK/Examiner, Art Unit 2163                                                                                                                                                                                                        5/7/2022





/ALEX GOFMAN/Primary Examiner, Art Unit 2163